Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 12 and 15 – 28 are allowable, because prior art does not teach:
(Claim 1) a shielding region of a second conductivity type in contact with the first bottom edge of the gate structure across at least 20% of the gate length,
wherein no source regions of the first conductivity type are in contact with a second gate sidewall of the gate structure.
(Claim 17) a shielding region of a second conductivity type in contact with the first bottom edge and the second bottom edge of the second gate structure across at least 20% of the gate length of the second gate structure, the shielding region also adjoining the source region,
wherein no source regions of the first conductivity type are in contact with a second gate sidewall of the gate structure.
(Claim 21) wherein the top shielding portion comprises separation sections, wherein the separation sections are in contact with the first gate sidewall, and
wherein each separation section laterally separates source regions formed along the first direction.
(Claim 23) wherein the top shielding portion comprises separation sections that are located between the source regions, and
wherein along the first surface, the separation sections and the source regions cover a continuous part of the first gate sidewall of the gate structure.
(Claim 25)  wherein the silicon carbide device comprises a first gate structure and a neighboring second gate structure, wherein the deep shielding portion comprises a deep section, wherein along a second direction the deep section is laterally separated from the first gate sidewall of the first gate structure, and
wherein the deep section laterally overlaps with a second gate sidewall of the second gate structure.
(Claim 26)  wherein a horizontal cross-section of the deep shielding portion comprises a grid with grid openings, and
wherein each grid opening encloses at least a portion of one of the source regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 31, 2022